DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/2022 has been entered.

 
Status of the claims
	Claims 1-3, 6-20 are currently pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-7, 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20210094588) in view of  Lund (US 20200327343), in view of Altman (CN 110546958).
Regarding claim 1, Kim disclosed vehicle control method and intelligent computing device for controlling vehicle, comprising
receiving, at the processing resource, data associated with a person located in the vehicle from a sensor included in a computing device and data associated with the vehicle from a sensor included in the vehicle; 
[0165] The autonomous vehicle 10 may include a memory 140, a processor 170, and a power supply 170 and the processor 170 may further include an autonomous module 260 and an AI processor 261. Further, the autonomous vehicle 10 may include an interface that is connected with at least one electronic device included in the vehicle in a wired or wireless manner and can exchange data for autonomous driving control. At least one electronic device connected through the interface may include an object detection unit 210, a communication unit 220, a driving operation unit 230, a main ECU 240, a vehicle driving unit 250, a sensing unit 270, and a position data generation unit 280. { a sensing unit 270 thus a sensor included in the vehicle}
[0186] The sensing unit 270 can sense a state of the vehicle. The sensing unit 270 may include at least any one of an internal measurement unit (IMU) sensor, a collision sensor, a wheel sensor, a speed sensor, an inclination sensor, a weight sensor, a heading sensor, a position module, a vehicle forward/backward movement sensor, a battery sensor, a fuel sensor, a tire sensor, a steering sensor, a temperature sensor, a humidity sensor, an ultrasonic sensor, an illumination sensor, and a pedal position sensor. Further, the IMU sensor may include one or more of an acceleration sensor, a gyro sensor, and a magnetic sensor.{The sensing unit 270 can sense a state of the vehicle thus data associated with the vehicle from a sensor included in the vehicle}
[0210] The rate sensor may be packaged in a wearable device. The vehicle 10 can transmit heart rate information, which is wirelessly transmitted from a wearable device that a driver wears, to a 5G network. Further, the wearable device may transmit the timestamp data stream output from the heart rate sensor directly to the 5G network through a wireless communication unit not through the vehicle. The wireless communication may be implemented using a Bluetooth personal area network. Further, the wireless communication may be implemented using a Wi-Fi local area network or may be implemented using a combination of different wireless network technologies.{ The rate sensor may be packaged in a wearable device thus data associated with a person located in the vehicle from a sensor from a computing device}
inputting the received data into the Al model at the processing resource; and 
[0187] The AI processor 261 can generate state data of the vehicle by applying a neural network model to sensing data generated by at least one sensor. The AI processing data generated by applying the neural network model may include vehicle attitude data, vehicle motion data, vehicle yaw data, vehicle roll data, vehicle pitch data, vehicle collision data, vehicle orientation data, vehicle angle data, vehicle speed data, vehicle acceleration data, vehicle tilt data, vehicle forward/backward movement data, vehicle weight data, battery data, fuel data, tire pressure data, vehicle internal temperature data, vehicle internal humidity data, steering wheel rotation angle data, vehicle external illumination data, data of a pressure applied to an accelerator pedal, data of a pressure applied to a brake pedal, etc. {the neural network model thus the Al model}
[0199] The autonomous module 260 can acquire state information of a driver and/or state information of a vehicle through the AI processor 261.
sending a command in response to an output of the Al model.
[0190] The autonomous module 260 can generate a driving control signal on the basis of the AI-processed state data of the vehicle.{a driving control signal thus a command}
Kim did not disclose receiving a trained artificial intelligence (AI) model at a memory device in a vehicle; 
transmitting the trained Al model to a processing resource in the vehicle; 
Lund teaches a proximate vehicle lactonization and identification wherein [0064] In some embodiments, Artificial Intelligence (AI) techniques (e.g. based on offline Machine Learning) may be used to detect vehicles. Offline machine learning may include supervised learning. For example, a training set may comprise labeled images of various types of vehicles in a variety of poses relative to the camera. The training set may be used in a supervised setting to train a ML algorithm offline to detect vehicles. Offline ML techniques may be used to build an AI/mathematical model for vehicle recognition based on the training set. In some embodiments, during runtime, one or more target vehicles in a first or next received image may be detected based on the machine learned mathematical model developed during the offline phase. 
[0078]  The mathematical model may be downloaded and/or stored by ego vehicle 102 (and/or a device within ego vehicle 102) and may be used to determine a corresponding target vehicle model for the at least one target vehicle.
In the KSR decision, the Supreme Court states that rationales for arriving at a conclusion of obviousness includes (b) simple substitution of one known element for another to obtain predictable results; 
Kim and Lund are considered to be analogous art because they pertain to vehicle safety system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate receiving a trained artificial intelligence (AI) model at a memory device in a vehicle; transmitting the trained Al model to a processing resource in the vehicle for Kim’s method as a simple substitution.
providing at least one of streaming audio or streaming video in response to the command.
Altman teaches a wireless multi-link vehicle communication system and method wherein For example, when the near a traffic accident, the vehicle communication system may be bound to the intelligent mobile phone of the passenger to just before the accident begins to transmit video of live video or recorded in real time transmitted to any remote location or a plurality of locations or receiver, with or without additional telemetry about the vehicle and/or passenger state and vehicle related information, such as health or biophysical related information. even in the situation of passengers cannot be activated or selected to add, which also can be adjusted according to predefined operating conditions or artificial intelligence (AI) decision, a predetermined or pre-condition selection or other conditions or criteria are finished automatically. (page7, para 2, ling 19-page 8, line 5) { transmit video of live video thus providing at least one of … streaming video;}
Kim and Altman are considered to be analogous art because they pertain to vehicle safety system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate providing at least one of streaming audio or streaming video in response to the command for Kim’s method in order to provide live information.
Regarding claim 2, Kim disclosed further [0209] Further, the at least one sensor may include at least one heart rate (HR) sensor. The state information of a driver may include heart rate (HR) information that is acquired through the heart rate sensor and the heart rate information may include a heart rate variability (HRV) signal. The heart rate sensor, which is a type that a driver carries, can be physically worn on the body of a driver. Further, for example, the heart rate sensor may detect the heart rate of a driver at a predetermined distance from the driver, using an imaging technology. The rate sensor may be configured to continuously or manually capture a heart rate while a driver drives and to output a timestamp data stream including the current value of the captured heart rate information.
[0210] The rate sensor may be packaged in a wearable device.
Regarding claim 3, the claim is interpreted and rejected as claim 1. {see “about the vehicle and/or passenger state and vehicle related information” of Altman }
Regarding claim 6, the claim is interpreted and rejected as claim 1. { see “the vehicle communication system may … to transmit video of live video” of Altman}
Regarding claim 7, Kim disclosed further [0014] The outputting of a primary warning may further include outputting an instruction that demands an action of the driver in correspondence to the primary warning, and the secondary warning may be output when the action of the driver is not recognized as a response to the instruction within a predetermined time.
	[0015] The outputting of an instruction that demands an action of the driver may include an alarm that is displayed on the HUD and an operation that is continuously displayed until a specific action is recognized in accordance with the alarm.
Regarding claim 9, the claim is interpreted and rejected as claim 7.
Regarding claim 10, the claim is interpreted and rejected as claim 1. 
Regarding claim 11, the claim is interpreted and rejected as claim 1.
Regarding claim 12, the claim is interpreted and rejected as claim 1.
Regarding claim 13, Kim did not disclose wherein the Al model is received from a cloud computing system.
Lund teaches further [0041] Accordingly, as shown in FIG. 1, ego vehicle 102 may communicate with and/or receive information from various entities coupled to wireless network 120. For example, ego vehicle 102 may communicate with and/or receive information from AS 110 or cloud-based services over V2N. As another example, ego vehicle 102 may communicate with RSU 122 over communication link 123. RSU 122 may be a Base Station (BS) such as an evolved NodeB (eNB), or a next Generation nodeB (gNB), or a roadside device such as a traffic signal, toll, or traffic information indicator. As shown in FIG. 1, RSU 122 may include functionality to connect via Internet Protocol (IP) layer 126 and subnet 128 to BS 124. BS 124 (e.g. an eNB/gNB) may communicate via Uu interface 125 with AS 110 and/or with other vehicles via a Uu interface (not shown). Further, BS 124 may facilitate access by AS 110 to cloud based services or AS 130 via IP layer 126 and network 120.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention the Al model is received from a cloud computing system in the vehicle for Kim’s system in order to utilize existing resources.
Regarding claim 14, the claim is interpreted and rejected as claim 1. {see [0210] of Im}
Regarding claim 15, Kim disclosed further [0199] The autonomous module 260 can acquire state information of a driver and/or state information of a vehicle through the AI processor 261 and can perform switching from an autonomous mode to a manual driving mode or switching from the manual driving mode to the autonomous mode.
Regarding claim 16, the claim is interpreted and rejected as claim 1.
Regarding claim 17, the claim is interpreted and rejected as claim 1. {see [0210] of Im}
Regarding claim 18, the claim is interpreted and rejected as claim 1. {see “a Bluetooth personal area network” and “a Wi-Fi local area network”, [0201] of Im}
Regarding claim 19, the claim is interpreted and rejected as claim 1.
Regarding claim 20, the claim is interpreted and rejected as claim 1. {see [0064] of Lund}


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20210094588) in view of  Lund (US 20200327343), in view of Altman (CN 110546958), in view of Rakshi (US 20200130706).
Regarding claim 8, Kim did not disclose wherein the information includes directions to a nearest hospital or a nearest mechanic.
Rakshi teaches an automated driver assistance system wherein [0059] Moreover, the virtual driving companion may detect blood pressure and/or heart rate issues and say, “John, pull over to the side of the road and calm down” or “John, shall I play soothing music for you to relax?” depending on detected blood pressure and heart rate levels. If detected biometric levels are above defined thresholds, then the virtual driving companion may say “John, follow my directions to the nearest emergency center, you need medical assistance.” 
Kim and Rakshi are considered to be analogous art because they pertain to vehicle safety system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the information includes directions to a nearest hospital for Kim’s method in order to provide critical information when needed.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, including newly reference Altman (CN 110546958).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONGMIN FAN/
Primary Examiner, Art Unit 2685